—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Leone, J.), rendered October 24, 1996, convicting him of criminal sale of a controlled substance in the third degree *571and criminally using drug paraphernalia in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The issue of the legal sufficiency of the evidence has not been preserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10, 20-21). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.